By the Court.
The applications by the defendant for licenses, as a common victualler and to sell intoxicating liquors, at the premises described in the complaint, were competent. They tended to show that he kept and maintained the premises at the dates of the applications and at the time named in the complaint, if the jury were satisfied, from all the evidence, that there had been no change in the mean time.
The city clerk, who, it must be assumed on this bill of exceptions, was shown to be familiar with the handwriting of the defendant so as to be competent to testify on the subject, testified that he thought the signatures to the applications were in the handwriting of the defendant. This is all he could testify to, unless he saw the defendant sign them. The fact that, upon cross-examination, he stated that he could not swear to the signatures, went to the weight of his testimony, but did not make it incompetent. The lease, the signature of which by the defendant was admitted, furnished a standard of comparison which was properly submitted to the jury, and the testimony of the city clerk, in connection with this lease, was properly submitted to the jury upon the question whether the defendant signed the applications.

Exceptions overruled.